Title: To George Washington from Edmund Randolph, 29 April 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 29. 1795.
          
          It being probable from your favor of the 24th instant, that a letter, directed to Alexandria or George Town by this post, would be too late to meet you at either of those places; and rather doubtful, whether you will not have passed Baltimore before to-morrow evening; I do myself the honor of merely saying, that Mr Carmichael died on the 9th of february last: that Smith, a former prisoner at Algiers has arrived, with dispatches from thence: & that Mr Jay appears from the latest New-York papers, determined not to leave England, until after the Spring equinox. I have the honor to be sir with the most respectful and affectionate attachment yr mo. ob. serv.
          
            Edm: Randolph
          
        